Case 2:18-cv-01835-MHH Document 85-1 Filed 11/16/20 Page 1 of 3            FILED
                                                                  2020 Nov-16 PM 05:26
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                     EXHIBIT K
Case 2:18-cv-01835-MHH Document 85-1 Filed 11/16/20 Page 2 of 3
Case 2:18-cv-01835-MHH Document 85-1 Filed 11/16/20 Page 3 of 3
